DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0268162 (hereinafter “Sahagun”).
 	Regarding claim 1, Sahagun discloses an operation method of an image forming device, the method comprising:
	- receiving a request for performing a preparation operation for verifying integrity of a first document according to a first image forming job for the first document (printing devices 210, 212, 214, 216 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger (paragraph [0055]); input, such as a block of trackable actions, can be verified as not having been modified (paragraph [0065]));
	- obtaining first transaction information indicating that the first image forming job has been performed for the first document and obtaining a first hash code corresponding to the first transaction information (node can determine whether a trackable action is available (paragraph [0073]); printer-related transaction can include a transaction related to printing a document (paragraph [0074]); node can add trackable action to a current block of a distributed ledger (paragraph [0080]); node can obtain a reference to a hash value of a block in the distributed ledger (paragraph [0082])); 
	- registering the first transaction information and the first hash code in a ledger based on a network of a blockchain that distributes and manages the ledger in which transaction information of a certain document has been recorded (ledger includes fields for recording trackable action data and hash fields (paragraph [0057]); distributed ledgers used with blockchains (paragraph [0051]));

	- verifying the integrity of the first document based on the first verification information (if the recalculated hash value equals the hash value stored in ledger, the input has very likely not been modified; otherwise, the input has been modified (paragraph [0065])).
	Regarding claim 2, Sahagun discloses wherein the registering of the first transaction information and the first hash code in the ledger comprises:
	- storing a first sub-block comprising the first transaction information and the first hash code in a preliminary block to be added to the ledger held by the image forming device when the first transaction information is valid (node can add data about a trackable action to an already existing current block (paragraph [0080]) and determine whether to add current block to distributed ledger (paragraph [0081])); and
	- performing proof-of-work of the preliminary block and adding the preliminary block to the ledger as a valid first block when a certain number or more of sub-blocks are stored in the preliminary block (node can add block to distributed ledger when current block is filled (paragraph [0081])).
	Regarding claim 5, Sahagun discloses wherein the verifying of the integrity of the first document comprises:
	- verifying integrity of a first target document based on a hash code of the first target document when receiving a request to verify that the first target document 
	Regarding claim 7, Sahagun discloses wherein the verifying of the integrity of the first target document comprises:
	- receiving a request to verify that the first target document is the original document of the first document (printing devices 210, 212, 214, 216 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger (paragraph [0055]); input, such as a block of trackable actions, can be verified as not having been modified (paragraph [0065]));
	- obtaining the first hash code corresponding to the first transaction information from nodes in the network of the blockchain (ledger can be shared or distributed with multiple nodes (paragraph [0056]); hash value recalculated using a secure hash function and compared to a hash value for the input stored in ledger (paragraph [0065])); and
	- verifying the integrity of the first target information by comparing a hash code corresponding to the transaction information of the first target document with the first hash code corresponding to the first transaction information (if the recalculated hash value equals the hash value stored in ledger, the input has very likely not been modified; otherwise, the input has been modified (paragraph [0065])).

	- instructions to receive a request for performing a preparation operation for verifying the integrity of a first document according to a first image forming job for the first document (printing devices 210, 212, 214, 216 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger (paragraph [0055]); input, such as a block of trackable actions, can be verified as not having been modified (paragraph [0065]));
	- instructions to obtain first transaction information indicating that the first image forming job has been performed for the first document and obtain a first hash code corresponding to the first transaction information (node can determine whether a trackable action is available (paragraph [0073]); printer-related transaction can include a transaction related to printing a document (paragraph [0074]); node can add trackable action to a current block of a distributed ledger (paragraph [0080]); node can obtain a reference to a hash value of a block in the distributed ledger (paragraph [0082])); 
	- instructions to register the first transaction information and the first hash code in the ledger based on a network of a blockchain that distributes and manage a ledger in 
	- instructions to obtain first verification information for verifying the integrity of the first document from the ledger according to the first image forming job (hash value recalculated using a secure hash function and compared to a hash value for the input stored in ledger (paragraph [0065])); and 
	- instructions to verify the integrity of the first document based on the first verification information (if the recalculated hash value equals the hash value stored in ledger, the input has very likely not been modified; otherwise, the input has been modified (paragraph [0065])).
	Regarding claim 12, Sahagun discloses an image forming device (computing device 100 (Fig. 1), which can be configured to perform at least part of functions and/or functionality related to printing devices 210, 212, 214, 216 (paragraph [0033])) comprising:
	- a communication device (network input devices can include wired network receivers and/or transceivers configurable to communicate via physical connection to a wireline network (paragraph [0034]));
	- a user interface device (input devices 102 can include user input devices such as a touch screen, a keyboard, a keypad, a computer mouse, and/or other types of input devices (paragraph [0034]));
	- a storage (memory 108 (Fig. 1)); 
	- a processor (processors 106 (Fig. 1)); and 	

	- wherein the processor is to execute the instructions to:
	- receive a request for performing a preparation operation for verifying the integrity of a first document according to a first image forming job for the first document (printing devices 210, 212, 214, 216 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger (paragraph [0055]); input, such as a block of trackable actions, can be verified as not having been modified (paragraph [0065]));
	- obtain first transaction information indicating that the first image forming job has been performed for the first document and obtain a first hash code corresponding to the first transaction information (node can determine whether a trackable action is available (paragraph [0073]); printer-related transaction can include a transaction related to printing a document (paragraph [0074]); node can add trackable action to a current block of a distributed ledger (paragraph [0080]); node can obtain a reference to a hash value of a block in the distributed ledger (paragraph [0082]));
	- register the first transaction information and the first hash code in a ledger based on a network of a blockchain that distributes and manages the ledger in which transaction information of a certain document has been recorded (ledger includes fields for recording trackable action data and hash fields (paragraph [0057]); distributed ledgers used with blockchains (paragraph [0051]));

	- verify the integrity of the first document based on the first verification information (if the recalculated hash value equals the hash value stored in ledger, the input has very likely not been modified; otherwise, the input has been modified (paragraph [0065])).
	Regarding claim 13, Sahagun discloses wherein the processor executes the instructions to:
	- store a first sub-block comprising the first transaction information and the first hash code in a preliminary block to be added to the ledger held by the image forming device when the first transaction information is valid (node can add data about a trackable action to an already existing current block (paragraph [0080]) and determine whether to add current block to distributed ledger (paragraph [0081])); and 
	- perform proof-of-work of the preliminary block and add the preliminary block to the ledger as a valid first block when a certain number or more of sub-blocks are stored in the preliminary block (node can add block to distributed ledger when current block is filled (paragraph [0081])).
 	Regarding claim 15, Sahagun discloses wherein the processor executes the instructions to:
	- receive a request to verify that a first target document is an original document of the first document (printing devices 210, 212, 214, 216 can act as nodes to store, 
	- obtain the first hash code corresponding to the first transaction information from nodes in the network of the blockchain (ledger can be shared or distributed with multiple nodes (paragraph [0056]); hash value recalculated using a secure hash function and compared to a hash value for the input stored in ledger (paragraph [0065])); and
	- verify the integrity of first target information by comparing a hash code corresponding to the transaction information of the first target document with the first hash code corresponding to the first transaction information (if the recalculated hash value equals the hash value stored in ledger, the input has very likely not been modified; otherwise, the input has been modified (paragraph [0065])).
Allowable Subject Matter
Claims 3, 4, 6, 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s operation method of claim 2, wherein the registering of the first transaction information and the first hash code in the ledger comprises:
- obtaining a first original document corresponding to the first document from a 
server that manages an original document corresponding to the certain document; and

 Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s operation method of claim 2, wherein the registering of the first transaction information and the first hash code in the ledger comprises:
 - transmitting the first block to a plurality of nodes in the network of the blockchain; and
- providing a hash code of the first block in an account of a first user who has requested integrity of the first document.
	Claim 6, drawn to Applicant’s operation method of claim 5, and claim 14, drawn to Applicant’s image forming device of claim 12, similarly recite the allowable subject matter of claim 3.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s operation method of claim 1, wherein the obtaining of the first hash code corresponding to the first transaction information comprises:
	- dividing the first document into a plurality of pages and obtaining at least one sub-hash code of at least one page, from among the plurality of pages, for which data integrity is required; and
	- obtaining the entire hash code for the at least one sub-hash code.
	Claims 9 and 10 depend from claim 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677